Citation Nr: 0302740	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970 and from January 1975 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Winston-Salem, 
North Carolina, Regional Office (RO of the Department of 
Veterans Affairs (VA).

The Board notes that a rating decision in April 1995, which 
the veteran did not appeal, denied entitlement to service 
connection for PTSD.  That decision was final.  38 U.S.C.A. 
§ 7105 (West 2002).  In a decision of March 2000, the Board 
found that new and material evidence had been submitted to 
reopen the claim for service connection for PTSD and remanded 
the matter to the RO for further development of the evidence.  
In September 2001, the Board again remanded this case to the 
RO for further development of the evidence.  The case was 
most recently returned to the Board in December 2002.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat with the enemy in 
Vietnam.

3.  The veteran has not submitted any credible supporting 
evidence that his claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  

The RO and the Board have notified the veteran of the 
requirements in law to establish entitlement to the benefit 
which he is seeking.  The RO and the Board have also 
repeatedly notified the veteran of the evidence which is 
needed from him in order to attempt to substantiate his 
claim.  In the decision-remand of March 2000, the Board 
directed that the RO should request that the veteran provide 
(relative to his claimed in-service stressors of an ambush in 
the A Shau Valley of Vietnam and a convoy incoming fire 
episode and to any other in-service stressor which he might 
elect to allege) a statement describing in detail each 
claimed stressor, including specific information concerning 
the related circumstances, such as the approximate date(s) 
and location(s) of the claimed stressful event(s), as well as 
his unit assignment at the time of each claimed stressor.  In 
a March 2000 letter to the veteran, the RO told him that, 
with regard to each claimed in-service stressor, he should 
submit a statement describing in detail each claimed 
stressor, including specific information concerning the 
related circumstances, such as approximate dates of the 
events, approximate location of the events, and his unit 
assignment at the time of each incident.  The veteran did not 
reply to the RO's March 2000 letter.  In an April 2001 
letter, the RO notified the veteran that he should submit any 
additional evidence which he had not previously furnished 
regarding his claim for service connection for PTSD.  In a 
statement received in July 2001, the veteran stated that he 
had no additional evidence to submit.

In the remand of September 2001, the Board directed that: the 
RO should contact the veteran and request that he provide 
additional information (relative to his claimed in-service 
stressors of an ambush in the A Shau Valley in which he was 
one of only 4 survivors, an incident in which he was 
allegedly trapped between 2 barrels during an enemy attack on 
a convoy, a period of time in which he had to retrieve and 
repair damaged vehicles containing human remains, and several 
firefights in which he claimed to have participated), 
including, with as much specificity as possible, the dates of 
the claimed events, the names and units of those men he 
claimed to have witnessed being killed or wounded, the 
location of the events, and the unit, down to the company 
level, to which he was assigned at those times; and that the 
RO should request that the veteran provide such information 
for any other incidents which he wished to claim as in-
service stressors.  The Board also directed that the veteran 
should be requested by the RO to provide a copy of the 
citation for the Vietnam Cross of Gallantry which he claimed 
to have received from the Republic of Vietnam. The Board also 
directed that the RO should provide the veteran with a copy 
of the provisions of 38 C.F.R. § 3.159(c)(2)(i), which states 
that, in the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records.  In a November 2001 
letter, the RO notified the veteran that he should submit the 
information and documentation set forth in the remand order 
of the Board's remand of September 2001.  In a statement 
received in December 2001, the veteran stated that he had no 
additional evidence to submit.  In other words, he continued 
to fail to provide any of the information which the Board and 
the RO had notified him was needed to substantiate his claim.  

In December 2001, the RO requested that the National Archives 
and Records Administration provide copies of the morning 
reports of the veteran's unit, the 27th Combat Engineer 
Battalion, Headquarters Platoon, Alpha Company, Motor Pool, 
pertaining to specific events during the period April 1969 to 
November 1970 which the veteran had claimed as his in-service 
stressors.  In April 2002, the National Personnel Records 
Center (NPRC) replied to the RO's inquiry by stating that, 
under the Privacy Act, the signed consent of the individual 
whose records are involved is required by that agency before 
any records may be disclosed.  In April 2002, the RO wrote 
the veteran and requested that he fill out and sign an 
enclosed VA Form 21-4142, Authorization for Release of 
Information, for the NPRC.  In a statement received in May 
2002, the veteran stated that he did not have any additional 
information to submit.  He thereby refused to sign and return 
the authorization for release of records by the NPRC.     

In view of the fact that the veteran has declined to submit 
the evidence needed to attempt to verify his claimed in-
service stressors, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2002). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran asserted a claim of entitlement to service 
connection for PTSD in January 1994.  His service medical 
records are negative for any findings or diagnosis of an 
acquired psychiatric disorder.  He received a diagnosis of 
PTSD during hospitalization at a VA Medical Center in March-
April 1996.  However, under 38 C.F.R. § 3.304(f), a diagnosis 
of PTSD is not sufficient for a grant of service connection 
for PTSD.  There are other requirements.

The Board must determine whether the veteran engaged in 
combat with the enemy in Vietnam.  The veteran's DD Form 214 
does not show that he received any combat citations, such as 
the Combat Infantryman Badge or Purple Heart Medal.  His 
military occupational specialty is shown on his DD Form 214 
as wheel vehicle repairman and it is noted on the form that 
he received field wireman training.  The veteran has not 
submitted any credible evidence that he received an official 
citation for combat service.  The veteran's DA Form 20 shows 
that his principal duty from December 1969 to March 1970 was 
as a field wireman and that his principal duty from March 
1970 to November 1970 was as a wheel vehicle repairman.  His 
DA Form 20 does not indicate in any way that he engaged in 
combat with the enemy.  The veteran has not submitted any 
credible evidence, from official sources or otherwise, that 
he engaged in combat with the enemy in Vietnam.  In fact, it 
does not appear that he claims to have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality in Vietnam, which is the 
definition of combat.  See VAOPGCPREC 12-99.  Therefore, the 
Board finds as a fact that the veteran did not engage in 
combat with the enemy in Vietnam.

The veteran not having engaged in combat with the enemy in 
Vietnam, service connection for PTSD requires credible 
supporting evidence that a claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002).  The RO attempted 
to verify the veteran's claimed in-service stressors, but the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), which was provided with the veteran's 
stressor statements, reported in January 2002 that 
insufficient stressor information had been submitted and that 
to permit a search of unit records and it is necessary to 
provide dates within 60 days, and specific names and 
locations, which was not done in this case, because the 
veteran failed to provide the requested information.  The 
Board notes that, in an interim response in May 1994, 
USASCRUR stated, "We do not provide...copies of records for 
large periods of time without a specific incident."  Thus, 
none of the veteran's claimed in-service stressors has been 
verified by official sources.

Although the veteran has submitted statements by his family 
members concerning his health status in post-service years, 
he has never during the 9 years his claim has been pending 
submitted a statement by anyone who served with him in 
Vietnam.  In fact, he has not submitted any evidence 
concerning his claimed stressors other than his own 
statements.  The Board must, therefore, find that he has not 
submitted credible supporting evidence that a claimed in-
service stressor occurred.  Because such evidence is required 
for a grant of service connection for PTSD in his case, the 
veteran's claim must be denied.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
     

ORDER

Service connection for PTSD is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

